        Case: 3:18-cv-01065-jdp Document #: 35 Filed: 08/21/20 Page 1 of 1



                                                                                  DOC' 0
                    UNITED STATES DISTRICT COURT                                CC'D/FIL rD
                    WESTERN DISTRICT OF WISCONSIN 2020 AUG 21 PM 12: 11
                                                                             , CPIP1'
Mary Ann Nawrocki                                                       CLIElht- CS }n,IST
                                                                                   CF WI C

                          Plaintiff,                       NOTICE OF APPEAL

                                                            Case No. 18-cv-1065-JDP

V.


Dr. Kirsten Rindfleisch



                       Defendant,



       Notice is given that the Plaintiff/defendant, Mary Ann Nawrocki, appeals to the United
States Court of Appeals for the Seventh Circuit from the final judgement entered in this action

On appeal letter is retroactive on any dismissals in the Past and /or Future.



       Dated and signed this 17 day of August 2020



Madison, Wisconsin.


                                       Signature ti#   Yowock,
                                       Date       0 F- /7- 2. 0 2_6
                                       Address is private because of an attack on my life

                                       I assume, from the State .of Wisconsin

                                       @ the Civic Center Transit Site.

                                       Case No. 4:18-cv-1034-ICH

                                       Contact me, via, email, wi.crueltyhatred@gmail.com
